





Exhibit 10.30

FIRST AMENDMENT TO CREDIT AGREEMENT (TERM LOAN)
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (TERM LOAN), dated as of December 22,
2014 (this “Amendment”), is entered into among ALBEMARLE CORPORATION, a Virginia
corporation (the “Borrower”), the Lenders party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below and as amended by this Amendment).
RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of August 15, 2014 (the “Credit
Agreement”); and
WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.    Amendments.
(a)    Section 1.01.
(i)The following definition in Section 1.01 of the Credit Agreement is hereby
amended to read as follows:
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters ending on such date. Notwithstanding
anything to the contrary contained herein, for purposes of calculating the
Consolidated Leverage Ratio for the fiscal quarter ending December 31, 2014,
Consolidated Funded Debt shall be calculated net of unrestricted cash on the
balance sheet of the Consolidated Group in an aggregate amount not to exceed the
aggregate amount outstanding under this Agreement and the Cash Bridge Credit
Agreement.
(ii)The following definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:
“Cash Bridge Credit Agreement” means that certain Cash Bridge Credit Agreement
dated as of December 2, 2014 among the Borrower, the lenders from time to time
party thereto and Bank of America, N.A., as administrative agent.
2.    Effectiveness; Conditions Precedent. This Amendment shall be and become
effective as of date hereof when all of the conditions set forth in this Section
2 shall have been satisfied.





--------------------------------------------------------------------------------



(a)Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment, which collectively shall have been duly
executed on behalf of each of the Borrower, the Administrative Agent and the
Required Lenders.
(b)Lender/Arranger Fees. The Borrower shall have paid (i) to the Administrative
Agent, for the account of each Lender, all agreed upfront fees due and payable
to such Persons on the date hereof and (ii) to the Administrative Agent and
MLPFS, all fees due and payable to such Persons on the date hereof.
Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 2, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required hereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
effectiveness of this Amendment specifying its objection thereto.
3.    Expenses. The Borrower agrees to reimburse the Administrative Agent for
all
reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable documented fees and
expenses of Moore & Van Allen, PLLC.
4.    Ratification. The Borrower acknowledges and consents to the terms set
forth herein and
agrees that this Amendment does not impair, reduce or limit any of its
obligations under the Loan Documents, as amended hereby. This Amendment is a
Loan Document.
5.    Authority/Enforceability. The Borrower represents and warrants as follows:
(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.
(b)This Amendment has been duly executed and delivered by the Borrower and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) applicable
Debtor Relief Laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).
(c)No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Amendment.
(d)The execution and delivery of this Amendment does not (i) violate, contravene
or conflict with any provision of its Organization Documents or (ii) materially
violate, contravene or conflict with any Laws applicable to it.
6.    Representations and Warranties of the Borrower. The Borrower represents
and warrants to the Lenders that after giving effect to this Amendment (a) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects as of the date hereof unless they
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (b) no Default
exists.



--------------------------------------------------------------------------------





7.Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.
8.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
9.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
10.Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.
11.Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



--------------------------------------------------------------------------------



Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.


BORROWER:
ALBEMARLE CORPORATION,
 
a Virginia Corporation
 
 
 
By: /s/ Scott A. Tozier
 
Name: Scott A. Tozier
 
Title: Senior Vice President and Chief Financial Officer
 
 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
By: /s/ Robert Rittelmeyer
 
Name: Robert Rittelmeyer
 
Title: Vice President
 
 
LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
By: /s/ Darren Bielawski
 
Name: Darren Bielawski
 
Title: Vice President
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as a Lender
 
 
 
By: /s/ Laura Woodward
 
Name: Laura Woodward
 
Title: Officer
 
 
 
BNP PARIBAS,
 
as a Lender
 
 
 
By: /s/ Michael Pearce
 
Name: Michael Pearce
 
Title: Managing Director
 
 
 
By: /s/ Mike Hoffman
 
Name: Mike Hoffman
 
Title: Vice President




--------------------------------------------------------------------------------



 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
as a Lender
 
 
 
By: /s/ Mark Campbell
 
Name: Mark Campbell
 
Title: Authorized Signatory
 
 
 
THE ROYAL BANK OF SCOTLAND PLC,
 
as a Lender
 
 
 
By: /s/ William McGinty
 
Name: William McGinty
 
Title: Director
 
 
 
WELLS FARGO BANK, N.A.,
 
as a Lender
 
 
 
By: /s/ Ashley Walsh
 
Name: Ashley Walsh
 
Title: Director
 
 
 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender
 
 
 
By: /s/ James D. Weinstein
 
Name: James D. Weinstein
 
Title: Managing Director
 
 
 
U.S. BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ Steven Dixon
 
Name: Steven Dixon
 
Title: Vice President
 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ David A. Mandell
 
Name: David A. Mandell
 
Title: Managing Director




--------------------------------------------------------------------------------



 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ Christian S. Brown
 
Name: Christian S. Brown
 
Title: Senior Vice President
 
 
 
THE NORTHERN TRUST COMPANY,
 
as a Lender
 
 
 
By: /s/ Sara Bravo McCaulay
 
Name: Sara Bravo McCaulay
 
Title: Vice President
 
 
 
WHITNEY BANK,
 
as a Lender
 
 
 
By: /s/ Mark R. Phillips
 
Name: Mark R. Phillips
 
Title: Senior Vice President




